DELAWARE POOLED® TRUST The Core Focus Fixed Income Portfolio The High-Yield Bond Portfolio The Core Plus Fixed Income Portfolio (each, a “Portfolio” and collectively, the “Portfolios”) Supplement to the Portfolios’ Statement of Additional Information dated February 28, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed – The Manager”: Except as noted, the following chart lists certain information about the types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information presented is current as of June 30, 2012. No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Damon J. Andres Registered Investment Companies 9 $1.4 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 7 $259.5 million 0 $0 Kristen E. Bartholdson Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $4.4 billion 1 $1.6 billion Christopher J. Bonavico Registered Investment Companies 19 $8.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 70 $9.2 billion 5 $653.4 million Kenneth F. Broad Registered Investment Companies 6 $2.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 25 $1.7 billion 2 $209.7 million Patrick G. Fortier Registered Investment Companies 2 $870.1 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 8 $1.2 billion 0 $0 Gregory M. Heywood Registered Investment Companies 2 $870.1 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $1.2 billion 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Daniel J. Prislin Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 53 $7.2 billion 5 $653.4 million Jeffrey S. Van Harte Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 51 $7.2 billion 5 $653.4 million Nikhil G. Lalvani Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 29 $4.4 billion 1 $1.6 billion Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 21 $1.8 billion 1 $726.2 million Anthony A. Lombardi Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 31 $4.4 billion 1 $1.6 billion D. Tysen Nutt, Jr. Registered Investment Companies 8 $3.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 34 $4.4 billion 1 $1.6 billion Robert A. Vogel, Jr. Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 33 $4.4 billion 1 $1.6 billion Roger A. Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 2 $787.5 million Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 Christopher M. Ericksen Registered Investment Companies 13 $6.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 42 $6.4 billion 3 $443.8 million No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Babak “Bob” Zenouzi Registered Investment Companies 16 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $259.6 million 0 $0 Paul A. Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 Craig C. Dembek Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 John P. McCarthy Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 The following replaces the information in the section entitled “Portfolio Managers – Compensation Structure – Bonus – Fixed Income Team (Grillo, Early, Chow, Devereux, Loome and McDevitt)”: Fixed Income Team (Grillo, Early, Chow, Matlack, Dembek and McCarthy): An objective component is added to the bonus for each manager that is reflective of account performance relative to an appropriate peer group or database. The following describes the structure of the non-guaranteed bonus: Each portfolio manager is eligible to receive an annual cash bonus, which is based on quantitative and qualitative factors. There is one pool for bonus payments for the fixed income department. The amount of the pool for bonus payments is determined by assets managed (including investment companies, insurance product-related accounts and other separate accounts), management fees and related expenses (including fund waiver expenses) for registered investment companies, pooled vehicles, and managed separate accounts. Generally, 60%-75% of the bonus is quantitatively determined. For more senior portfolio managers, a higher percentage of the bonus is quantitatively determined. For investment companies, each manager is compensated according a Portfolio’s Lipper or Morningstar peer group percentile ranking on a 1-, 3-, and 5-year basis, with longer-term performance more heavily weighted. For managed separate accounts the portfolio managers are compensated according to the composite percentile ranking against the BNYMellon, eVestment Alliance, and Callan Associates databases (or similar sources of relative performance data) on a 1-, 3-, and 5-year basis, with longer term performance more heavily weighted. There is no objective award for a fund that falls below the 50th percentile, but incentives reach maximum potential at the top 25th-30th percentile. There is a sliding scale for investment companies that are ranked above the 50th percentile. The remaining 25%-40% portion of the bonus is discretionary as determined by Delaware Investments and takes into account subjective factors. For new and recently transitioned portfolio managers, the compensation may be weighted more heavily towards a portfolio manager’s actual contribution and ability to influence performance, rather than longer-term performance. Management intends to move the compensation structure towards longer-term performance for these portfolio managers over time. Please keep this Supplement for future reference. This Supplement is dated December 18, 2012. DELAWARE VIP® TRUST Delaware VIP Diversified Income Series Delaware VIP High Yield Series (the “Series”) Supplement to the Series’ Statement of Additional Information dated April 29, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012, unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2012. No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Damon J. Andres Registered Investment Companies 9 $1.4 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 7 $259.5 million 0 $0 Kristen Bartholdson Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $4.4 billion 1 $1.6 billion Todd A. Bassion Registered Investment Companies 3 $292.3 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 9 $499.8 million 0 $0 Christopher S. Beck Registered Investment Companies 5 $2.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $173.9 million 0 $0 Christopher J. Bonavico Registered Investment Companies 19 $8.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 70 $9.2 billion 5 $653.4 million Kenneth F. Broad Registered Investment Companies 6 $2.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 25 $1.7 billion 2 $209.7 million No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Steven G. Catricks Registered Investment Companies 4 $1.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $52.1 million 0 $0 Liu-Er Chen Registered Investment Companies 10 $3.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 17 $2.2 billion 0 $0 Wen-Dar Chen Registered Investment Companies 3 $12.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 4 $491.0 million 0 $0 Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 Craig C. Dembek Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Roger A. Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 2 $787.5 million Christopher M. Ericksen Registered Investment Companies 13 $6.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 42 $6.4 billion 3 $443.8 million Patrick G. Fortier Registered Investment Companies 2 $870.1 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 8 $1.2 billion 0 $0 Edward A. Gray Registered Investment Companies 5 $888.6 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 9 $499.8 million 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 21 $1.8 billion 1 $726.2 million Gregory M. Heywood Registered Investment Companies 2 $870.1 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $1.2 billion 0 $0 Nikhil G. Lalvani Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 29 $4.4 billion 1 $1.6 billion Anthony A. Lombardi Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 31 $4.4 billion 1 $1.6 billion Kent P. Madden Registered Investment Companies 4 $1.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 7 $51.3 million 0 $0 Paul A. Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 John P. McCarthy Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Brian McDonnell Registered Investment Companies 3 $3.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 67 $5.2 billion 1 $726.2 million Kelley A. McKee Registered Investment Companies 4 $1.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 3 $51.3 million 0 $0 D. Tysen Nutt, Jr. Registered Investment Companies 8 $3.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 34 $4.4 billion 1 $1.6 billion Daniel J. Prislin Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 53 $7.2 billion 5 $653.4 million No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Jeffrey S. Van Harte Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 51 $7.2 billion 5 $653.4 million Robert A. Vogel, Jr. Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 33 $4.4 billion 1 $1.6 billion Babak Zenouzi Registered Investment Companies 16 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $259.6 million 0 $0 Effective December 4, 2012, the following replaces the information in the section entitled “Portfolio Managers – Compensation Structure – Bonus – Fixed Income Team (Chow, Chen, Grillo, Loome, Early, Devereux and McDonnell)”: Fixed Income Team (Chow, Chen, Dembek, Grillo, Early, Matlack, McCarthy and McDonnell): An objective component is added to the bonus for each manager that is reflective of account performance relative to an appropriate peer group or database. Each portfolio manager is eligible to receive an annual cash bonus, which is based on quantitative and qualitative factors. There is one pool for bonus payments for the fixed income department. The amount of the pool for bonus payments is determined by assets managed (including investment companies, insurance product-related accounts and other separate accounts), management fees and related expenses (including fund waiver expenses) for registered investment companies, pooled vehicles, and managed separate accounts. Generally, 60%-75% of the bonus is quantitatively determined. For more senior portfolio managers, a higher percentage of the bonus is quantitatively determined. For investment companies, each manager is compensated according to a Series’ Lipper or Morningstar peer group percentile ranking on a 1-, 3-, and 5-year basis, with longer-term performance more heavily weighted. For managed separate accounts the portfolio managers are compensated according to the composite percentile ranking against the BNYMellon, eVestment Alliance, and Callan Associates databases (or similar sources of relative performance data) on a 1-, 3-, and 5-year basis, with longer term performance more heavily weighted. There is no objective award for a fund that falls below the 50th percentile, but incentives reach maximum potential at the top 25th-30th percentile. There is a sliding scale for investment companies that are ranked above the 50th percentile. The remaining 25%-40% portion of the bonus is discretionary as determined by the Manager and takes into account subjective factors. For new and recently transitioned portfolio managers, the compensation may be weighted more heavily towards a portfolio manager’s actual contribution and ability to influence performance, rather than longer-term performance. Management intends to move the compensation structure towards longer-term performance for these portfolio managers over time. Please keep this Supplement for future reference. This Supplement is dated December 18, 2012. OPTIMUM FUND TRUST Optimum Fixed Income Fund (the "Fund") Supplement to the Fund’s Statement of Additional Information dated July 27, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section of the Fund's Statement of Additional Information entitled "Portfolio Managers – B. Other Accounts Managed – Optimum Fixed Income Fund: – The Manager”: The following chart lists certain information about types of other accounts for which the portfolio managers are primarily responsible as of August 31, 2012. Any accounts managed in a personal capacity appear under “Other Accounts” along with other accounts managed on a professional basis. The personal account information is current as of June 30, 2012. This disclosure has been provided by the Manager. Optimum Fixed Income Fund: No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees The Manager Roger Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 2 $787.5 million Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 21 $1.8 billion 1 $726.2 million Thomas Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 J. David Hillmeyer Registered Investment Companies 6 $13.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 18 $507.9 million 0 $0 Wen-Dar Chen Registered Investment Companies 3 $12.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 4 $491.0 million 0 $0 Please keep this Supplement for future reference. This Supplement is dated December 18, 2012. DELAWARE GROUP® EQUITY FUNDS V Delaware Dividend Income Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated March 29, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012 unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2012. No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Damon J. Andres Registered Investment Companies 9 $1.4 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 7 $259.5 million 0 $0 Christopher S. Adams Registered Investment Companies 5 $1.9 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $141.1 million 0 $0 Kristen Bartholdson Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $4.4 billion 1 $1.6 billion Francis X. Morris Registered Investment Companies 12 $3.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 14 $141.3 million 0 $0 Michael S. Morris Registered Investment Companies 5 $1.9 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $141.1 million 0 $0 Donald G. Padilla Registered Investment Companies 5 $1.9 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $141.1 million 0 $0 Christopher S. Beck Registered Investment Companies 5 $2.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $173.9 million 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Anthony A. Lombardi Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 31 $4.4 billion 1 $1.6 billion D. Tysen Nutt, Jr. Registered Investment Companies 8 $3.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 34 $4.4 billion 1 $1.6 billion Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 Robert A. Vogel, Jr. Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 33 $4.4 billion 1 $1.6 billion Nikhil G. Lalvani Registered Investment Companies 6 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 29 $4.4 billion 1 $1.6 billion Babak Zenouzi Registered Investment Companies 16 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $259.6 million 0 $0 Wayne Anglace Registered Investment Companies 3 $677.0 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 28 $342.5 million 0 $0 Edward A. Gray Registered Investment Companies 5 $888.6 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 9 $499.8 million 0 $0 Steven G. Catricks Registered Investment Companies 4 $1.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 6 $52.1 million 0 $0 Kelley A. McKee Registered Investment Companies 4 $1.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 3 $51.3 million 0 $0 Kent P. Madden Registered Investment Companies 4 $1.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 7 $51.3 million 0 $0 Paul A. Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 Craig C. Dembek Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 John P. McCarthy Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 The following information replaces the section entitled “Portfolio Managers – Compensation Structure – Fixed Income (Loome, Anglace)”: Fixed Income (Anglace, Chow, Matlack, Dembek, McCarthy) An objective component is added to the bonus for each manager that is reflective of account performance relative to an appropriate peer group or database. The following paragraph describes the structure of the non-guaranteed bonus. Each portfolio manager is eligible to receive an annual cash bonus, which is based on quantitative and qualitative factors. There is one pool for bonus payments for the fixed income department. The amount of the pool for bonus payments is determined by assets managed (including investment companies, insurance product-related accounts and other separate accounts), management fees and related expenses (including fund waiver expenses) for registered investment companies, pooled vehicles, and managed separate accounts. Generally, 60%-75% of the bonus is quantitatively determined. For more senior portfolio managers, a higher percentage of the bonus is quantitatively determined. For investment companies, each manager is compensated according to the Fund’s Lipper or Morningstar peer group percentile ranking on a one-year, three-year, and five-year basis, with longer-term performance more heavily weighted. For managed separate accounts the portfolio managers are compensated according to the composite percentile ranking against the BNYMellon, eVestment Alliance, and Callan Associates databases (or similar sources of relative performance data) on a one-year, three-year, and five-year basis, with longer term performance more heavily weighted. There is no objective award for a fund that falls below the 50th percentile, but incentives reach maximum potential at the top 25th-30th percentile. There is a sliding scale for investment companies that are ranked above the 50th percentile. The remaining 25%-40% portion of the bonus is discretionary as determined by Delaware Investments and takes into account subjective factors. For new and recently transitioned portfolio managers, the compensation may be weighted more heavily towards a portfolio manager’s actual contribution and ability to influence performance, rather than longer-term performance. Management intends to move the compensation structure towards longer-term performance for these portfolio managers over time. The following information replaces the section entitled “Portfolio Managers – Ownership of Securities”: As of August 30, 2012, the portfolio managers of the Funds owned the following amounts of Fund shares: Dollar Range of Fund Portfolio Manager Shares Held Fund Christopher S. Adams $1 - 10,000 Delaware Small Cap Core Fund Christopher S. Beck $500,001 - $1 MM Delaware Small Cap Value Fund Francis X. Morris $50,001 - $100,000 Delaware Small Cap Core Fund Donald G. Padilla $10,001 - $50,000 Delaware Small Cap Core Fund Note: The ranges for fund share ownership by portfolio managers are: none; $1-10,000; $10,001-$50,000; $50,001-100,000; $100,001-500,000; $500,001-$1MM; over $1MM. Please keep this Supplement for future reference. This Supplement is dated December 18, 2012. DELAWARE GROUP® INCOME FUNDS Delaware Corporate Bond Fund Delaware Extended Duration Bond Fund Delaware High-Yield Opportunities Fund Delaware Diversified Floating Rate Fund (the “Funds”) Supplement to the Funds' Statement of Additional Information dated November 28, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012 unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2012. No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Roger A. Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 2 $787.5 million Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 21 $1.8 billion 1 $726.2 million Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 Brian McDonnell Registered Investment Companies 3 $3.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 67 $5.2 billion 1 $726.2 million Adam Brown Registered Investment Companies 2 $154.7 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $1.1 billion 0 $0 J. David Hillmeyer Registered Investment Companies 6 $13.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 18 $507.9 million 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Paul A. Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 Craig C. Dembek Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 John P. McCarthy Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 The following information replaces the section entitled “Ownership of Securities”: Ownership of Securities As of August 31, 2012, the portfolio managers of Delaware High-Yield Opportunities Fund had invested in the Fund as described below. Name Dollar Range Craig C. Dembek $1 - $10,000 Note: The ranges for fund share ownership by the portfolio managers are: none; $1-10,000; $10,001-$50,000; $50,001-100,000; $100,001-500,000; $500,001-$1 million; over $1 million. Please keep this Supplement for future reference. This Supplement is dated December 18, 2012. DELAWARE GROUP® GOVERNMENT FUND Delaware Core Plus Bond Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated November 28, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012 unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2012. No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 Roger A. Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 2 $787.5 million Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 21 $1.8 billion 1 $726.2 million J. David Hillmeyer Registered Investment Companies 6 $13.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 18 $507.9 million 0 $0 Paul A. Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 Craig C. Dembek Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees John P. McCarthy Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Please keep this Supplement for future reference. This Supplement is dated December 18, 2012. DELAWARE GROUP® ADVISER FUNDS Delaware Diversified Income Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated February 28, 2012 This supplement is effective as of December 4, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012 unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2012. No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Jeffrey S. Van Harte Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 51 $7.2 billion 5 $653.4 million Christopher J. Bonavico Registered Investment Companies 19 $8.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 70 $9.2 billion 5 $653.4 million Daniel J. Prislin Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 53 $7.2 billion 5 $653.4 million Christopher M. Ericksen Registered Investment Companies 13 $6.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 42 $6.4 billion 3 $443.8 million Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 21 $1.8 billion 1 $726.2 million Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Roger A. Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 44 $6.2 billion 2 $787.5 million Wen-Dar Chen Registered Investment Companies 3 $12.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 4 $491.0 million 0 $0 J. David Hillmeyer Registered Investment Companies 6 $13.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 18 $507.9 million 0 $0 Paul A. Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 Delaware International Bond Fund No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Macquarie Bank International Limited Graham McDevitt Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 6 $2.8 billion 0 $0 Other Accounts 2 $0.5 billion 0 $0 The following information replaces the section entitled “Portfolio Managers – Compensation Structure – Bonus — Messrs. Chen, Chow, Early, Grillo, Loome, McDevitt, and Hillmeyer:”: Bonus — Messrs. Chen, Chow, Early, Grillo, Hillmeyer, and Matlack: An objective component is added to the bonus for each manager that is reflective of account performance relative to an appropriate peer group or database. The following paragraph describes the structure of the non-guaranteed bonus. Each portfolio manager is eligible to receive an annual cash bonus, which is based on quantitative and qualitative factors. There is one pool for bonus payments for the fixed income department. The amount of the pool for bonus payments is determined by assets managed (including investment companies, insurance product-related accounts and other separate accounts), management fees and related expenses (including fund waiver expenses) for registered investment companies, pooled vehicles, and managed separate accounts. Generally, 60%-75% of the bonus is quantitatively determined. For more senior portfolio managers, a higher percentage of the bonus is quantitatively determined. For investment companies, each manager is compensated according to the Fund’s Lipper or Morningstar peer group percentile ranking on a one-year, three-year, and five-year basis, with longer-term performance more heavily weighted. For managed separate accounts the portfolio managers are compensated according to the composite percentile ranking against the BNYMellon, eVestment Alliance, and Callan Associates databases (or similar sources of relative performance data) on a one-year, three-year, and five-year basis, with longer term performance more heavily weighted. There is no objective award for a fund that falls below the 50th percentile, but incentives reach maximum potential at the top 25th-30th percentile. There is a sliding scale for investment companies that are ranked above the 50th percentile. The remaining 25%-40% portion of the bonus is discretionary as determined by Delaware Investments and takes into account subjective factors. For new and recently transitioned portfolio managers, the compensation may be weighted more heavily towards a portfolio manager’s actual contribution and ability to influence performance, rather than longer-term performance. Management intends to move the compensation structure towards longer-term performance for these portfolio managers over time. The following information replaces the section entitled “Ownership of Securities”: Ownership of Securities As of August 31, 2012, the portfolio managers of Delaware Diversified Income Fund had invested in the Fund as described below. Name Dollar Range Paul Grillo $500,001 - $1 million J. David Hillmeyer $10,001 - $50,000 Roger A. Early None Thomas H. Chow None Wen-Dar Chen None As of August 31, 2012, the portfolio managers of Delaware U.S. Growth Fund had invested in the Fund as described below. Name Dollar Range Christopher M. Ericksen $50,001 - $100,000 Daniel J. Prislin None Christopher Bonavico None Jeffrey Van Harte None As of August 31, 2012, the portfolio managers of Delaware International Bond Fund had not invested in the Fund. Note: The ranges for fund share ownership by the portfolio managers are: none; $1-10,000; $10,001-$50,000; $50,001-100,000; $100,001-500,000; $500,001-$1 million; over $1 million. Please keep this Supplement for future reference. This Supplement is dated December 18, 2012.
